Name: Commission Regulation (EEC) No 1996/89 of 4 July 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 89 Official Journal of the European Communities No L 191 /5 COMMISSION REGULATION (EEC) No 1996/89 of 4 July 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs /alue of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish jnit values for the products referred to in the classifica ­ : ion in the Annex ; Whereas the result of applying the rules and criteria laid Jown in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 7 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission K (') OJ No L 154, 13 . 6. 1981 , p . 26 . (2) OJ No L 355, - 17 . 12 . 1987, p. 19 . No L 191 /6 Official Journal of the European Communities 6 . 7 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 26,97 1 168 217,06 55,78 189,41 4 805 20,97 40 356 62,87 18,43 1.20 0702 00 10 0702 00 90 Tomatoes 50,32 2 179 404,95 104,06 353,36 8 965 39,12 75 289 117,29 34,39 1.30 0703 10 19 Onions (other than sets) 28,42 1 230 228,68 58,76 199,55 5062 22,09 42 516 66,23 19,42 1.40 0703 20 00 Garlic 299,20 12 955 2 407,53 618,67 2 100,81 53 299 232,62 447 602 697,32 204,49 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51655 79,99 21,70 1.60 ex 070410 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 67,52 2 923 543,36 139,62 474,13 12 029 52,50 101 020 157,37 46,15 1.110 070511 10 0705 11 90 Cabbage lettuce (head lettuce) 52,94 2 294 426,65 109,65 372,32 9 430 41,08 79 578 123,47 35,78 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 1 1 0707 00 19 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 236,46 10 238 1 902,64 488,93 1 660,24 42 122 183,84 353 735 551,08 161,60 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 95,08 4 116 765,08 196,60 667,61 16 938 73,92 142 242 221,60 64,98 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1-201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 \ Asparagus : \ Il||||li li 1.200.1 ex 0709 20 00  green 326,94 14 155 2 630,69 676,02 2 295,54 58 240 254,19 489 092 761,96 223,45 1.200.2 ex 0709 2000  other 416,48 18 032 3 351,18 861,16 2 924,23 74 190 323,80 623 043 970,64 284,64 1.210 0709 3000 Aubergines (egg-plants) 58,54 2 534 471,04 121,04 411,03 10 428 45,51 87 575 136,43 40,01 1.220 ex 0709 40 00 Celery stalks and leaves 58,24 2 521 468,62 120,42 408,92 10 374 45,28 87 126 135,73 39,80 1.230 0709 51 30 Chantarelles 592,63 25 659 4 768,55 1 225,40 4 161,03 105 569 460,76 886 558 1 381,17 405,03 1.240 0709 60 10 Sweet peppers 69,78 3 021 561,55 144,30 490,00 12 432 54,26 104 402 162,64 47,69 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 49,80 2 156 400,73 102,97 349,68 8 871 38,72 74 504 116,07 34,03 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.) fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 34,02 1 473 . 273,77 70,35 238,89 6 060 26,45 50 899 79,29 23,25 2.30 ex 0804 30 00 Pineapples* fresh 41,79 1 809 336,25 86,41 293,41 7 444 32,49 62 516 97,39 28,56 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 122,80 5317 988,10 253,91 862,22 21 875 95,4} 183 706 286,19 83,92 2.50 ex 080450 00 Guavas and mangoes, fresh 130,76 5 661 1 052,13 270,37 918,09 23 292 101,66 195 610 304,74 89,36 2.60 ll Sweet oranges, fresh : \ I 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 28,79 1 247 232,04 59,63 202,49 5 128 22,34 43 280 67,15 19,46 No L 191 /76. 7. 89 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 | £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 -  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 39,20 26,80 42,11 46,82 101,79 33,31 51,19 133,02 41,13 69,94 205,13 31,74 58,40 98,82 53,36 84.64 56,10 166,70 23,45 85,01 86.65 118,75 193,15 185,85 64,94 311,41 333,12 1 697 1 160 1 832 2 027 4 436 1 442 2216 5 759 1 781 3 028 8 881 1 374 2 528 4278 2 310 3 665 2 429 7217 1 015 3 680 3 751 5 141 8 445 8 046 2 834 13 539 14 517 315,47 215,67 340.87 376,76 825,47 268,04 411,93 1 070,38 331,01 562,76 1 650,59 255,41 469,95 795,19 429,36 681,11 451,45 1 341,37 188,71 684,04 697,23 955,54 1 567,23 1 495,41 523.88 2 517,54 2 701,33 81,06 55,42 87,50 96,81 211,93 68,88 105,85 275,06 85,06 144,61 424.16 65,63 120,76 204,34 110,33 175,02 116,01 344,70 48,49 175,78 179.17 245.54 402,98 384,28 135,38 646,42 693.55 275,28 188,19 296,68 328,76 717,63 233,89 359,45 934,01 288,84 491.07 1 440,31 222.87 410.08 693.88 374.66 594,34 393,94 1 170,48 164.67 596.89 608,40 833,80 1 371,28 1 304,89 461,76 2 193,76 2 348,43 6 984 4 774 7 478 8 341 18 004 5 934 9 119 23 697 7 328 12 458 36 542 5 654 10 404 17 604 9 505 15 079 9 994 29 696 4 177 15 143 15 435 21 154 33 600 33 106 11 235 55 447 58 917 30,48 20,83 32.82 36,40 79,24 25,89 39.80 103,42 31,98 54,37 159,49 24,67 45,40 76.83 41,48 65.81 43,62 129,61 18,23 66,09 67,37 92,32 150,93 144,49 50,60 241,79 259,33 58 651 40 097 64 281 70 046 154 451 49 834 76 586 199 003 61 541 104 628 306 875 47 486 87 373 147 840 79 827 126 631 83 934 249 385 35 084 127 175 129 628 177 651 293 809 278 023 99 388 469 011 505 433 91,37 62,46 98,77 109,12 238,90 77,63 119.31 310,02 95,87 163.00 478,08 73,97 136.11 230.32 124,36 197,28 130,76 388,51 54,65 198.12 201,94 276,76 455.01 433.13 152,79 728,32 781,78 26.79 18,31 27,58 32,00 66,49 22,76 34,98 90,91 28,11 47.80 140,20 21,69 39,91 67,54 36,47 57,85 38,34 113,93 16,02 58,10 59,22 81,16 123,48 127,01 41,52 207,24 217,58